Title: To Thomas Jefferson from John Paradise, [ca. June 1788]
From: Paradise, John
To: Jefferson, Thomas


          [Paris, ca. June 1788.] In answer to TJ’s note, he states that the “true form of addressing a letter to his daughter is A Madame la   Comtesse Barziza née Paradise a Bergame par Milan”; Count Barziza and others “give her the title of excellency to which she has no right, until her name be enrolled in the golden book.” As to the marriage settlement, he refers TJ to Mrs. Paradise’s letter.
        